Title: From Benjamin Franklin to the Marquis de Lafayette, 19 August 1779
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir,
Passy, Aug. 19. 1779
I have just now received your Favour of the 17th. I wrote to you a Day or two ago, and have little to add. You ask my Opinion what Conduct the English will probably hold on this Occasion, & whether they will not rather propose a Negotiation for a Peace: I have but one Rule to go by in devining of those People, which is, that whatever is prudent for them to do, they will omit; and what is most imprudent to be done, they will do it. This like other general Rules, may sometimes have its Exceptions; but I think it will hold good for the most part at least while the present Ministry continues, or rather while the present Madman has the Choice of Ministers.— You desire to know whether I am satisfy’d with the Ministers here? It is impossible for any body to be more so. I see they exert themselves greatly in the common Cause; and do every thing for us that they can. We can wish for nothing more, unless our great Want of Money should make us wish for a Subsidy, to enable us to act more vigorously, in expelling the Enemy from their remaining Posts, & reducing Canada. But their own Expences are so great, that I cannot press such an Addition to it. I hope however that we shall get some Supplies of Arms and Ammunition; and perhaps when they can be spar’d some Ships to aid in reducing New-York & Rhode island. At present I know of no good Opportunity of Writing to America. There are Merchant Ships continually going, but they are very uncertain Conveyances.— I long to hear of your safe Arrival in England: but the Winds are adverse, and we must have Patience.— With the sincerest Esteem & Respect, I am ever, Dear Sir, Your most obedient & most hu— S—
BF—
 
Notation: M. La Fayette.
